Exhibit 10.3
SEPARATION AND GENERAL RELEASE AGREEMENT
          This Separation and General Release Agreement (this “Agreement”) is
being entered into as of this 10th day of March, 2009, by and between Biolase
Technology, Inc. (the “Company”), and Jake P. St. Philip, an individual
(“Employee”) (each of the Company and Employee is sometimes hereinafter referred
to individually, as a “Party” and collectively, as the “Parties”).
          WHEREAS, Employee and the Company are parties to that certain
Employment Agreement, dated as of January 2, 2008 (the “Employment Agreement”).
          WHEREAS, the Parties wish to provide for severance benefits in lieu of
any severance benefits provided under the Employment Agreement on the terms and
conditions set forth below.
          WHEREFORE in consideration of the foregoing premises and the terms and
conditions set forth below, the Parties agree as follows:
     1. Termination of Employment.
          a. The Company has terminated Employee’s employment, effective as of
March 5, 2009 (the “Effective Date”). The Company terminated Employee from his
position as the Chief Executive Officer, effective as of the Effective Date.
Employee hereby acknowledges receipt of the Company’s notice of termination, and
resigns as a member of the Board of Directors of the Company, and from each
position as a director, officer and/or employee of the Company or any subsidiary
or affiliate of the Company, effective as of the Effective Date.
          b. Employee acknowledges that he has been paid all salary and wages
through and including the Effective Date, including without limitation, and any
accrued unused vacation benefits, and Employee has been reimbursed for all
business expenses. Except as otherwise provided for in this Agreement, the
rights and obligations of Employee and the Company under the Employment
Agreement terminated on the Effective Date and shall have no further force or
effect after the Effective Date.
          c. Provided that within twenty-one days of the date on which Employee
receives this Agreement, Employee executes and delivers to the Company the
Termination Certification attached hereto as Exhibit A and the Mutual Release
and Waiver of Claims (the “Release”) attached hereto as Exhibit B, and further
provided that Employee does not revoke the Release in accordance with its terms
and conditions, the Company shall provide to Employee, in lieu of any
compensation or benefits under the Employment Agreement, the following severance
benefits:
          (1) The Company shall pay to Employee $350,000.00, subject to
applicable tax withholding, payable (i) one-half on May 9, 2009, and
(ii) one-half in twelve (12) consecutive equal monthly installments, commencing
on June 1, 2009. The Company shall pay such amount as wages, and report such
amount as wages paid on each payment date and shall remit the amount of the
required tax withholding to the relevant tax authorities.

 



--------------------------------------------------------------------------------



 



          (2) The Company shall pay COBRA premiums for Employee (and his
eligible dependents) under the Company’s medical and dental benefit plans, as in
effect from time to time, for the twelve (12) month period following the
Effective Date. The benefits under such plans shall be provided through
insurance maintained by the Company.
          (3) To the extent that it is permissible by law and in compliance with
all plan rules, the Company shall pay Employee’s premiums under the Company’s
group life insurance, accidental death and dismemberment and disability benefit
plans during the twelve (12) month period following the Effective Date. The
benefits under such plans shall be provided through insurance maintained by the
Company.
          d. Except as provided for in this Agreement, Employee understands and
agrees that he is giving up any right or claim to further compensation from the
Company. Employee and the Company have no further rights or obligations under
the Employment Agreement, except as otherwise specified in this Agreement.
          2. No Admission. Employee and the Company further understand and agree
that neither the payment of money nor the execution of this Agreement, including
the Release, shall constitute or be construed as an admission of any liability
whatsoever by either Party.
          3. Severability. The provisions of this Agreement are severable, and
if any part of this Agreement is found to be unenforceable, the other paragraphs
(or portions thereof) shall remain fully valid and enforceable.
          4. No Encouragement of Actions/Cooperation with the Company. Employee
agrees that he will not assist any person or entity in bringing or pursuing
legal action against the Company, its agents, successors, representatives,
employees and related and/or affiliated companies, based on events occurring
prior to the Effective Date; provided, however, that this Section 4 shall not
apply to any legal action arising from or related to this Agreement or to any
conduct compelled by or pursuant to applicable law, nor shall it prohibit, in
any way, Employee from responding to a subpoena or taking any other action
required by law. To the extent Employee is subpoenaed or otherwise requested or
required to provide any documents, testimony or other information concerning the
Company, he shall notify the Company as soon as practicable, and reasonably
cooperate with the Company in opposing any such request or requirement to the
extent permitted by applicable law. Employee shall also provide information
requested by the Company, and make himself available at reasonable times upon
reasonable request to assist the Company in defending or prosecuting any legal
action or arbitration to the extent it concerns events occurring during his
employment or events as to which he may have knowledge. The Company shall
reimburse Employee for any reasonable out of pocket expenses incurred and shall
compensate Employee for Employee’s actual time spent, including travel time,
providing information or assistance to the Company, under the immediately
preceding sentence, at the rate of $250.00 per hour.
          5. No Disparagement. The Company and Employee agree that for a period
of ten (10) years after Employee’s employment with the Company ceases, they will
not, in any

2



--------------------------------------------------------------------------------



 



communication with any person or entity, including any actual or potential
customer, client, investor, vendor, distributor, or business partner of the
Company, or any third party media outlet, make any derogatory or disparaging or
critical negative statements — orally, written or otherwise — against the other,
or against the Employee’s affiliates, or any of the Company’s directors,
officers, or agents (in the case of any of Employee’s affiliates, at such time
as they are affiliated with Employee or, in the case of any of the Company’s
directors, officers or agents, at such time as they are employed by, or acting
for, the Company). The parties acknowledge and agree that the obligation on the
part of the Company not to make any derogatory statements as set forth in this
paragraph shall only apply to the Company’s officers and directors.
          6. Company Property. Employee agrees to search Employee’s home, office
and all other storage areas for all property owned by the Company and to return
or destroy and/or delete any located Company property and equipment to the
Company within fifteen (15) days of Employee’s execution of this Agreement. In
the event Employee discovers Company property or equipment in his possession
after such time, Employee shall deliver such materials to the Company
immediately upon discovery.
          7. Choice of Law and Venue. The Parties acknowledge and agree that
this Agreement shall be interpreted in accordance with California law. If any
claims or actions arising out of or relating to this Agreement or Employee’s
service with the Company are determined by an arbitrator not to be subject to
Section 9, they shall be filed in either the Superior Court of the State of
California for the County of Orange, or the Federal District Court for the
Central District of California.
          8. Sole and Entire Agreement; Obligations of Employee. With the
exception of the terms and conditions of the Release, the Proprietary
Information Agreement, and the non-solicitation provisions set forth in
Section 6 of the Employment Agreement, this Agreement and the exhibits hereto
represent the sole and entire agreement among the Parties and supersedes all
prior agreements (including, without limitation, the Employment Agreement),
negotiations, and discussions between the Parties hereto and/or their respective
counsel. The non-solicitation provisions of Section 6 of the Employment
Agreement shall remain in full force and effect and shall survive the
termination of Employee’s employment with the Company and the termination of the
Employment Agreement, and Employee acknowledges and agrees that the Company
shall have the right to communicate with any future or prospective employer of
Employee concerning Employee’s obligations under this Agreement, the Proprietary
Information Agreement, and the non-solicitation provisions of Section 6 of the
Employment Agreement. Employee is not relying on any promise or representation
by the Company that is not expressly stated herein and the Company is not
relying on any promise or representation by Employee that is not expressly
stated herein. Any agreement amending or superseding this Agreement must be in
writing, signed by duly authorized representatives of the Parties, specifically
reference this Agreement; and state the intent of the Parties to amend or
supersede this Agreement. This Agreement may only be modified by a writing
signed by both Employee and a duly authorized officer of the Company. In the
event the Company fails to provide Employee with the severance benefits set
forth in Section 1(c) above, Employee shall have the right to cease performance
under this Agreement (but only if the Company does not cure after the expiration
of the cure period below and provided that Employee has not otherwise breached
this Agreement) by sending two

3



--------------------------------------------------------------------------------



 



separate written notices to the Company, to the Company’s principal headquarters
and one to the attention of the Company’s Chief Executive Officer and the other
to the Chairman of the Board, and the Company may cure such failure within
thirty (30) business days of receipt such notice(s). If the Company fails to
cure such failure within the thirty (30) business day time period, the Release
shall be deemed unenforceable by the Company.
          9. Arbitration. The Parties hereby agree to submit any claim or
dispute arising out of or relating to the terms of this Agreement to private and
confidential arbitration by a single neutral arbitrator. Subject to the terms of
this Section, the arbitration proceedings shall be governed by the rules of the
Judicial Arbitration and Mediation Service (“JAMS”) applicable to employment
disputes as they may be in effect from time to time, and shall take place in
Orange County, California. The arbitrator shall be appointed by agreement of the
Parties hereto or, if no agreement can be reached, by the JAMS pursuant to its
rules. The Arbitrator shall have jurisdiction to hear and rule on pre-hearing
disputes and is authorized to hold pre-hearing conferences by telephone or in
person, as the Arbitrator deems necessary. The Arbitrator shall have the
authority to entertain a motion to dismiss, demurrer, and/or a motion for
summary judgment by any party and shall apply the standards governing such
motions under the federal rules of civil procedure applicable in the location of
the arbitration. The decision of the arbitrator shall be rendered in writing and
be final and binding on all Parties to this Agreement, and judgment thereon may
be entered in any court having jurisdiction. Either party may bring an action in
any court of competent jurisdiction to compel arbitration under this Agreement
and/or to enforce an arbitration award. The arbitrator’s fees and/or any other
fees payable to JAMS shall be shared in accordance with the rules of JAMS;
provided, however, that Employee shall not be required to pay any such fees that
are unique to arbitration and/or would exceed the cost of filing the same
claim(s) in a court of competent jurisdiction, and any shortfall shall be borne
by the Company. The Parties shall each bear their own attorneys’ fees, witness
expenses, expert fees and other costs, except to the extent they may be awarded
otherwise by the arbitrator in accordance with applicable law. This arbitration
procedure is intended to be the sole and exclusive method of resolving any claim
between the Parties, and each of the Parties hereby waives any right to a jury
trial with respect to such claims. The successful or prevailing party in any
arbitration or other legal proceeding concerning this Agreement shall be
entitled to attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which such party may be entitled
or awarded. Notwithstanding the foregoing provisions of this paragraph, either
party may seek temporary or preliminary injunction relief in any court of
competent jurisdiction if such relief is unavailable or cannot be timely
obtained through Arbitration.
          10. Headings; Construction of Agreement. The headings in this
Agreement are provided solely for the Parties’ convenience, and are not intended
to be part of, nor to affect or alter the interpretation or meaning of this
Agreement. Both Parties have been represented by, or had the opportunity to be
represented by, counsel in connection with this Agreement.
          11. Counterparts. For the convenience of the Parties hereto, this
Agreement may be executed in any number of counterparts, each such counterpart
being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.

4



--------------------------------------------------------------------------------



 



          12. Authority to Execute this Agreement. The person or persons
executing this Agreement on behalf of a Party warrants and represents that he
has the authority to execute this Agreement on behalf of the Party and has the
authority to bind that Party to the performance of its obligations hereunder.
          IN WITNESS WHEREOF, the parties have entered into this Separation and
General Release Agreement as of the date first set forth above.
“COMPANY”

            BIOLASE TECHNOLOGY, INC.
      By:   /s/ George d’Arbeloff             Name:  George d’Arbeloff       
    Title:  Chairman of the Board              By:   James R. Largent        
    Name:  James R. Largent            Title:  Chairman of the Compensation
Committee of the Board        “EMPLOYEE”
      /s/ Jake P. St. Philip       Jake P. St. Philip         

5



--------------------------------------------------------------------------------



 



         

EXHIBIT A
BIOLASE TECHNOLOGY, INC.
TERMINATION CERTIFICATION
This is to certify that based on a reasonably diligent search by me to date, and
to the best of my knowledge, I do not have in my possession, nor have I failed
to return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items which is a trade secret and/or proprietary information belonging to
BioLase Technology, Inc., its subsidiaries, affiliates, successors or assigns
(together, the “Company”). If I locate any such materials after the date of this
certification, I will cause such materials to be delivered to the Company within
two (2) business days.
I further certify that, to the best of my knowledge, I have complied with all
the terms of the Company’s Employee Proprietary Information Agreement signed by
me.
I further agree that, in compliance with the Employee Proprietary Information
Agreement, I will preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any Business of the Company or any of its clients, consultants or licensees
which is proprietary and/or confidential information to the Company.
Date:                                         

                  Jake P. St. Philip          

6



--------------------------------------------------------------------------------



 



EXHIBIT B
GENERAL RELEASE AND WAIVER OF CLAIMS
          In consideration of the payments and other benefits set forth in the
Separation and General Release Agreement, dated as of March 10, 2009, by and
between Executive and the Company (the “Agreement”), to which this form shall be
deemed to be attached, Jake P. St. Philip (“Executive”) hereby agrees to the
following general release and waiver of claims (“General Release”).
          In exchange for the consideration to be paid and provided to Executive
by the Agreement, Executive hereby generally and completely releases Biolase
Technology, Inc. (the “Company”) and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring from the
beginning of the world to my signing of this General Release. This general
release includes, but is not limited to: (1) all claims arising out of or in any
way related to Executive’s employment with the Company or the termination of
that employment; (2) all claims related to Executive’s compensation or benefits
from the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, or any other ownership
interests in the Company; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under Title VII of the
1964 Civil Rights Act, as amended, the Age Discrimination in Employment Act, the
California Fair Employment and Housing Act, the Equal Pay Act of 1963, as
amended, the provisions of the California Labor Code, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Sarbanes-Oxley Act of 2002, and
any other state, federal, or local laws and regulations relating to employment
and/or employment discrimination. The only exceptions are claims Executive may
have for unemployment compensation and worker’s compensation, Base Salary
(through the date of termination), outstanding business expenses, and unused
vacation earned through the date of termination of Executive.
          Executive expressly waives and relinquishes any and all rights and
benefits Executive now has or may have in the future under the terms of
Section 1542 of the Civil Code of the State of California, which sections reads
in full as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her

7



--------------------------------------------------------------------------------



 



settlement with the debtor.
Notwithstanding said Code Section, Executive knowingly and voluntarily waives
the provisions of Section 1542 as well as any other statutory or common law
provisions of similar effect and acknowledges and agrees that this waiver is an
essential part of this General Release.
          Executive acknowledges that, among other rights, Executive is waiving
and releasing any rights Executive may have under ADEA, that this General
Release is knowing and voluntary, and that the consideration given for this
General Release is in addition to anything of value to which Executive was
already entitled as an executive of the Company. Executive further acknowledge
that Executive has been advised, as required by the Older Workers Benefit
Protection Act, that: (a) the General Release granted herein does not relate to
claims under the ADEA which may arise after this General Release is executed;
(b) Executive has the right to consult with an attorney prior to executing this
General Release (although Executive may choose voluntarily not to do so); and
(c) Executive has twenty-one (21) days from the date of termination of
Executive’s employment with the Company in which to consider this General
Release (although Executive may choose voluntarily to execute this General
Release earlier, in which case he voluntarily waives the remainder of the
twenty-one (21) day period); (d) Executive has seven (7) days following the
execution of this General Release to revoke his consent to this General Release;
and (e) this General Release shall not be effective until the seven (7) day
revocation period has expired.
          Executive acknowledges his continuing obligations under the
Proprietary Information and Inventions Agreement and the non-solicitation
provisions set forth in Section 6 of that certain Employment Agreement, dated
January 2, 2008, by and between the Executive and the Company (the “Employment
Agreement”). Nothing contained in this General Release shall be deemed to
modify, amend or supersede the obligations set forth in such agreements.
          By signing this General Release, Executive hereby represents that he
is not aware of any affirmative conduct or the failure to act on the part of the
Company, its officers, directors, and/or employees concerning the Company’s
business practices, its reporting obligations, its customers and/or prospective
customers, its products, and/or any other any other aspect of the Company’s
business, which Executive has any reason to believe rises to the level of
unfair, improper and/or unlawful conduct pursuant to any state or federal law,
rule, regulation or order, including, but not limited to, any rule, regulation
or decision promulgated or enforced by the Securities and Exchange Commission,
or which has been promulgated or enforced by any other state or federal office
or administrative body pursuant to the Sarbanes-Oxley Act of 2002.
          With the exception of the terms set forth in the Proprietary
Information Agreement, the Agreement, and the non-solicitation provisions set
forth in Section 6 of the Employment Agreement, this General Release constitutes
the complete, final and exclusive embodiment of the entire agreement between the
Company and Executive with regard to the subject matter hereof. Executive is not
relying on any promise or representation by the Company that is not expressly
stated herein and the Company is not relying on any promise or representation by
Executive that is not expressly stated herein. This General Release may only be
modified by a writing signed by both Executive and a duly authorized officer of
the Company.

8



--------------------------------------------------------------------------------



 



          The parties agree that this General Release does not in any way
compromise or lessen Executive’s rights to be indemnified by the Company
pursuant to that certain Indemnification Agreement dated January 2, 2008,
pursuant to the Company’s by-laws or certificate of incorporation, or otherwise
be covered under any applicable insurance policies that Executive would
otherwise be entitled to receive and/or be covered by.
          The parties agree that in no way does this General Release preclude
Executive from enforcing his ownership rights pertaining to any stock or stock
options which may have been purchased by Executive or granted to Executive by
the Company pursuant to a written stock option grant and/or as memorialized in a
written Board Resolution (or as reported periodically in the Company’s proxy
statements).

            BIOLASE TECHNOLOGY, INC.
      By:           Name:   George d’Arbeloff        Title:   Chairman of the
Board                  Jake P. St. Philip
           

9